Name & Address:
Mack E. Jenkins, Assistant U.S. Attorney
312 N. Spring Street, Suite 1500
Los Angeles, CA 90012
Tel: (213) 894-2091
Email: mack.jenkins@usdoj.gov


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,                                    CASE NUMBER:

                                                                                CR 16-442-CAS
                                              PLAINTIFF(S)
                  v.
CARLOS HERNANDEZ, et al.,                                              NOTICE OF MANUAL FILING
                                                                             OR LODGING
                                            DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually     Filed ✔ Lodged : (List Documents)
Document, Ex parte application to seal and Proposed order to seal




Reason:
✔     Under Seal
      In Camera
      Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
      Per Court order dated:
      Other:




July 30, 2019                                                  Mack E. Jenkins
Date                                                           Attorney Name
                                                               United States of America
                                                               Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                               NOTICE OF MANUAL FILING OR LODGING
